DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07/06/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-9 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosotsubo (US PG. Pub. 2014/0211256 A1).
    
	Referring to Claim 1, Hosotsubo teaches an information processing apparatus (See Hosotsubo, Fig. 3, Server PC (Device Management) 301) comprising:
a memory (See Hosotsubo, Fig. 3, Print Log Storage Unit 312) that stores a usage history (See Hosotsubo, Fig. 4, Print Log 401, Sect. [0059], FIG. 4 is a table illustrating an example of a print log 401 stored in the print log storage unit 312) of using an image forming apparatus by a user (See Hosotsubo, Sect. [0040] lines 1-4, [0046] lines 6-11, The print log collection unit 303 is configured to periodically collect print logs from the MFP device 103 via the print management communication unit 306 and store the collected print logs in a print log storage unit 312…as a print log storing method, the MFP device 103 may periodically transmit each updated print log to the device management server PC 101 and the print log collection unit 303 may store the information received via the print management communication unit 306 in the print log storage unit 312) and a (See Hosotsubo, [0074] lines 7-9 and [0093], display of total number of print log records that include the name of the counting result display target printer in the "printer name" attribute 403 field of the print log 401 and the print log analysis unit 304 reads a print log relating to the analysis target printer name and the analysis target period of time designated by the parameters from the print log 401 stored in the print log storage unit 312.); and 
circuitry configured to determine an arrangement of the report information relating to a function of an application (See Hosotsubo, Fig. 5, Sect. [0071], When the print management web UI of the device management application 301 performs a print tendency analysis and counting display function, the print job analysis and counting result display illustrated in FIG. 5 can be displayed as a part of the print management web UI in the window of the web browser.) and display the report information, based on the usage history and the number of times of viewing the report information by the user (See Hosotsubo, Fig. 5, Sect. [0073], The display in FIG. 5 includes a display area 502 that indicates a counting result of printing operations performed by the MFP device 103 (i.e., a counting result display target printer).  The display area 502 includes a "total number of times" display area 503 and a "total number of sheets" display area 504.  The display area 501 can include additional display areas dedicated to counting results of a copy job and a scan job, in addition to the display area 502.).

Referring to Claim 2, Hosotsubo teaches the information processing apparatus according to claim 1 (See Hosotsubo, Fig. 3, Server PC (Device Management) 301), wherein the usage history of using the image forming apparatus by the user includes at least one of a number of times the application relating to the report information has been activated and a number of times the image forming apparatus has executed a job in the activated application (See Hosotsubo, Fig. 5, Sect. [0076], The display example illustrated in FIG. 5 includes a display area 511 that displays a counting result of reprint operations performed by the MFP device 103.  The display area 511 includes a "total number of times" display area 512 and a "total number of sheets" display area 513.  The value to be displayed in the "total number of times" display area 512 is a numerical value indicating the total number of reprint operations performed by the MFP device 103 (i.e., the counting result display target printer).  The numerical value displayed in the "total number of times" display area 512 (i.e., the total number of reprint operations) coincides with the number of print jobs subjected to reprint that can be identified based on print log records including the name of the counting result display target printer in the "printer name" attribute 403 field of the print log 401.  The value to be displayed in the "total number of sheets" display area 513 is a numerical value indicating the total number of sheets used in the reprinting operations performed by the counting result display target printer.).

	Referring to Claim 3, Hosotsubo teaches the information processing apparatus according to claim 1 (See Hosotsubo, Fig. 3, Server PC (Device Management) 301), (See Hosotsubo, Fig. 5, Display Area 503, Sect. [0074], The value to be displayed in the "total number of times" display area 503 is a numerical value indicating the total number of print operations performed by the MFP device 103 (i.e., the counting result display target printer).  The numerical value displayed in the "total number of times" display area 503 (i.e., the total number of print operations) is identical to the total number of print log records that include the name of the counting result display target printer in the "printer name" attribute 403 field of the print log 401.  More specifically, the numerical value indicating the total number of print operations coincides with the number of print jobs processed by the printer during a counting period of time.).

	Referring to Claim 4, Hosotsubo teaches the information processing apparatus according to claim 1(See Hosotsubo, Fig. 3, Server PC (Device Management) 301), wherein the report information is report information of a function added by an update of the application during a predetermined period (See Hosotsubo, Sect. [0046] lines 6-11, As a print log collection method, the MFP device 103 may periodically transmit each updated print log to the device management server PC 101 and the print log collection unit 303 may store the information received via the print management communication unit 306 in the print log storage unit 312.).

Referring to Claim 5, Hosotsubo teaches the information processing apparatus according to claim 1 (See Hosotsubo, Fig. 3, Server PC (Device Management) 301), wherein the report information, for which the number of times of viewing the report information is small (i.e. useless reprint operations), is arranged at a position that is easy to view by the user (See Hosotsubo, Fig. 5, Display Area 521, Display Area 522 and 523, Sect. [0077] lines 2-7, In Fig. 5, The display area 521 displays a counting result of reprint operations determined as being useless…the display area 521 includes a "total number of times" display area 522 and a "total number of sheets" display area 523.).

	Referring to Claim 6, Hosotsubo teaches the information processing apparatus according to claim 1 (See Hosotsubo, Fig. 3, Server PC (Device Management) 301), wherein the report information, for which the number of times of viewing the report information is small (i.e. useless reprint operations) and for which a number of times of using the application (See Hosotsubo, Fig. 5, Sect. [0081] lines 7-14, The value to 
be displayed in each of the "total number of times" display areas 532, 535, and 538 is a numerical value indicating the total number of useless reprint operations belonging to each category.  The value to be displayed in each of the "total number of sheets" display areas 533, 536, and 539 is a numerical value indicating the total number of sheets (i.e., papers) consumed in the useless reprint operations belonging to each category) or a job relating to the report information is large (i.e. useful reprint operations), is arranged at a position that is easy to view by the user (See Hosotsubo, Fig. 5, Sect. [0082] lines 1-10, Two display areas 541 and 544 are provided to display counting results of categorized reprint operations estimated as being useful.  More specifically, the display area 541 is dedicated to display a counting result of reprint operations classified into a category of useful "C) reprint presumed to have been performed because of print image check prior to massive print operation".  The display area 544 is dedicated to display a counting result of reprint operations classified into a category of useful "D) reprint presumed to have been performed because of an increase in the number of copies".).

	Referring to Claim 7, Hosotsubo teaches the information processing apparatus according to claim 1 (See Hosotsubo, Fig. 3, Server PC (Device Management) 301), wherein the report information, for which at least one of an intention to hide the report information by the user and trial of the function by the user has occurred, is excluded from the arrangement (See Hosotsubo, Fig. 6, Step S604, Extraction of Print Job Pair and Detection Result, Sect. [0096] lines 12-27, in step S604, in a case where three print log records X, Y, and Z (in order of oldness in print log record date and time) are present, the print log analysis unit 304 extracts two print job pairs, i.e., a pair of X and Y and a pair of Y and Z if the three conditions are satisfied.  The print job pair extracted in step S604 is, for example, a pair of print log records 421 and 423 stored in the print log 401 illustrated in FIG. 4.  The print log analysis unit 304 stores the print job pair group extracted in step S604, as temporary data, in the RAM 202 or the external storage device 210.  Further, if there are two print jobs that are identical in the value stored in the field of "number of pages" attribute 408 and identical in any one of the values stored in the fields of "job name" attribute 404 and "print user" attribute 405, it is feasible to extract these print jobs as a print job pair.).

	Referring to Claim 8, the structural elements of apparatus claim 1 perform all of the steps of method claim 8.  Thus, claim 8 is rejected for the same reasons discussed in the rejection of claim 1.

	Referring to Claim 9, arguments analogous to claim 1 are applicable herein.  The non-transitory computer-readable recording medium is explicitly/inherently taught as evidenced by (See Hosotsubo, Fig. 2A, CPU 201, Sect. [0030], A central processing unit (CPU) 201 can execute various programs, including an operating system (OS) and applications, when they are loaded into a memory, such as a read only memory (ROM) 203 or a random access memory (RAM) 202.  To realize processing of each flowchart described below, the CPU 201 executes a computer-readable program loaded from the ROM 203 or an external storage device 210.).
Cited Art
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sakata et al. (US 9,720,634 B2) discloses a print control device is configured to perform operations including: determining whether to execute a preflight processing for checking a print job based on a print setting information and a condition information specifying a condition for executing the preflight processing; upon determining to execute the preflight processing, executing the preflight processing and then generating a print output information for printing an image on a print sheet 
based on a print job information; and upon determining not to execute the preflight processing, generating the print output information based on the print job information without executing the preflight processing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARRYL V DOTTIN/
Examiner, Art Unit 2677